Citation Nr: 0829559	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE


Entitlement to payment or reimbursement for medical services 
provided by Highland Hospital of Rochester on August 9, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to June 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 decision by the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision can be rendered on this claim.  

The Board notes that the VISN 2 Fee Processing Center 
Unauthorized Clinical Review Cover Sheet dated October 31, 
2006 mentioned VISTA records of an emergency visit for a 
right foot injury on July 5, 2006 and on August 4, 2006.  No 
such records are contained in the veteran's file.  Thus, VA 
treatment records, to specifically include those noted above, 
should be associated with the veteran's file.

Additionally, while there are some records from Highland 
Hospital of Rochester, those records only include minimal 
information and the results of the veteran's 
x-ray.  No report of the symptoms or reason for presentation 
to the emergency room was included.  Thus, an attempt to 
obtain any additional records from that facility for the 
August 9, 2006 emergency room visit should be made.

Finally, on his substantive appeal, the veteran crossed out 
an affirmative response to wanting a hearing, and then 
checked the box indicating that he did not want a hearing.  
However, in the next section he indicated that he would 
appear before VA field personnel.  The veteran's wishes 
regarding his hearing request should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating 
from July 2006 through August 2006, to 
specifically include the July 5, 2006 
and August 4, 2006 visits.

2.  After securing the necessary release, 
request all records of treatment from the 
Highland Hospital of Rochester for the 
veteran's emergency room visit on August 
9, 2006 and associate them with the 
veteran's file.

3.  Clarify whether the veteran wishes to 
have a hearing with a Decision Review 
Officer or hearing officer and if so, 
such hearing should be scheduled.

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


